Back to Form 8-K Exhibit 10.3 Wellcare of Florida, Inc.d/b/aStaywell Health Plan of Florida Medicaid HMO Contract AHCA CONTRACT NO. FA615 AMENDMENT NO. 1 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the "Vendor", is hereby amended as follows: 1. Standard Contract, Section II, Item A, Contract Amount, the first sentence is hereby revised to now read as follows: To pay for contracted services according to the conditions of Attachment I in an amount not to exceed $1,246,085,621.00 (an increase of $28,056,746.00), subject to availability of funds. 2. Standard Contract, Section III, Item C., Contract Managers, sub-item 2. is hereby amended to now read as follows: 2. The Vendor’s Contract Manager’s name, address and telephone number for this Contract is as follows: Geoffrey L. Petrie HealthEase Health Plan of Florida, Inc. 8735 Henderson Road Tampa, FL33614-3988 (813) 865-5038 3. Attachment I, Section B, Method of Payment, Item 1, General, the first paragraph is hereby revised to now read as follows: Notwithstanding the payment amounts which may be computed with the rate tables specified in Exhibit III, the sum of total capitation payments under this Contract shall not exceed the total Contract amount of $1,246,085,621.00 (an increase of $28,056,746.00). 4. Attachment I, Exhibit I, Maximum Enrollment Levels, is hereby deleted in its entirety and replaced with Exhibit I-A, Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract.All references in the Contract to Exhibit I, Maximum Enrollment Levels shall, hereinafter refer to Exhibit I-A, Revised Maximum Enrollment Levels. 5. Attachment I, Exhibit II, Capitation Rates, is hereby deleted in its entirety and replaced with Exhibit II-A, Revised Capitation Rates, attached hereto and made a part of the Contract.All references in the Contract to Exhibit II, Capitation Rates, shall hereinafter refer to Exhibit II-A, Revised Capitation Rates. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment and all its attachments are hereby made a part of the Contract. This Amendment cannot be executed unless all previous amendments to this Contract have been fully executed. AHCA CONTRACT No. FA615, Amendment No.1, Page 1 of 2 Wellcare of Florida, Inc.d/b/aStaywell Health Plan of Florida Medicaid HMO ContractThis Amendment cannot be executed unless all previous amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this four (4) page amendment (which includes all attachments hereto) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY:/s/Todd S. Farha SIGNED BY: /s/Andrew C. Agwunobi NAME: Todd S. Farha NAME: Andrew C. Agwunobi, M.D. TITLE: President and CEO TITLE: Secretary DATE: 5/29/2007 DATE: 5/31/2007 List of Attachments/Exhibits included as part of this Amendment: Specify Type Letter/ Number Description Exhibit I-A Revised Maximum Enrollment Levels (1 Page) Exhibit II-A Revised Capitation Rates (1 Page) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA CONTRACT No. FA615, Amendment No.1, Page2 of 2 EXHIBIT I-A REVISED MAXIMUM ENROLLMENT LEVELS TABLE 1 ENROLLMENT LEVELS County Maximum Enrollment Level Brevard 14,000 Broward 25,000 Dade 25,000 Hernando 15,000 Hillsborough 28,000 Lee 15,000 Manatee 12,000 Palm Beach 15,000 Pasco 7,000 Pinellas 15,000 Polk 25,000 Orange 38,000 Osceola 12,000 Sarasota 6,000 Seminole 6,000 St. Lucie 4,500 Sumter 4,500 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA615, Exhibit I-A, Page1of 1 EXHIBIT II-A REVISED CAPITATION RATES A.Table 2 - General Capitation Rates plus Mental Health Rates: Area 3 Counties: County Provider Number Sumter 015016916 Area 9 Counties: County Provider Number St. Lucie 015016915 B.Table 4 - General Capitation Rates plus Mental Health Rates plus Transportation: Area 3 Counties: County Provider Number Hernando 015016901 Area 5 Counties: County Provider Number Pasco 015016903 Pinellas 015016904 Area 6 Counties: County Provider Number Hillsborough 015016902 Manatee 015016912 Polk 015016905 Area 7 Counties: County Provider Number Orange 015016906 Seminole 015016908 Osceola 015016907 Brevard 015016913 Area 8 Counties: County Provider Number Lee 015016911 Sarasota 015016914 Area 9 Counties: County Provider Number Palm Beach 015016910 Area 10 Counties: County Provider Number Broward 015016900 Area 11 Counties: County Provider Number Miami-Dade 015016909 AHCA Contract No. FA615, Exhibit II-A, Page 1 of 1
